Citation Nr: 0402128	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO decision which denied service 
connection for PTSD, a back disorder, a bilateral knee 
disorder, and a bilateral foot disorder.

The present Board decision addresses all issues except the 
claim for service connection for PTSD, and that issue is the 
subject of the remand at the end of the decision.


FINDINGS OF FACT

1.  The veteran's current back disorder, including 
degenerative disc and joint disease of the low back, began 
many years after service and was not caused by any incident 
of service.

2.  The veteran does not currently have a medical diagnosis 
of a bilateral knee disorder.  Any current bilateral knee 
disorder began many years after service and was not caused by 
any incident of service.

3.  The veteran currently has tinea pedis with calluses of 
the feet, and this condition began during his active duty.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Tinea pedis with calluses of the feet was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1971 to April 1972, including service in Vietnam from 
September 1971 to April 1972.  His report of separation, DD 
Form 214, noted his specialty as an armorer unit supply 
clerk.  He did not receive any awards indicating 
participation in combat with the enemy.  His induction 
examination, performed in February 1970, noted second degree 
pes planus.  On an accompanying medical history form, the 
veteran also gave a history of athlete's foot trouble.  The 
induction examination form was stamped with an entry dated 
January 1971 to indicate that current inspection showed no 
disqualifying defects.  Service medical records show that in 
February and April 1971 the veteran was treated for tinea 
pedis and for calluses and/or plantar warts of the feet.  
Calluses of the feet were again treated in June and July 
1971.  In July 1971, the veteran complained of having dizzy 
spells, and indicated he was concerned over his father's 
health.  After examination, the impression was that the 
veteran had no serious organic illness, and that he was 
depressed.  At a service separation examination in April 
1972, the spine, lower extremities, and psychiatric system 
were noted to be normal on clinical evaluation; the space on 
the form pertaining to the feet was left blank.  

At a post-active duty physical examination in August 1974 for 
the Army Reserve, it was noted that the spine, lower 
extremities, feet, and psychiatric system were normal.  On an 
accompanying medical history report, the veteran gave a 
history of foot trouble. 

In April 2002, the veteran filed his claims for service 
connection for PTSD, a back disorder, a bilateral knee 
disorder, and a bilateral foot disorder.  On his application 
form, he indicated that he was working in construction when 
he became totally disability in 2001.  

VA treatment records from 2002 were obtained.  A treatment 
report, dated in February 2002, noted the veteran's 
complaints of back pain which had been progressing for the 
past six years, and he indicated the pain radiated down both 
legs.  A treatment report, dated in March 2002, noted his 
complaints of back and bilateral knee pain beginning three 
years earlier.   Apparently the low back pain radiated down 
the legs.  X-ray examination of the low back, performed in 
March 2002, revealed degenerative disc disease, at L5-S1.  
The report concluded with an impression of chronic pain 
secondary to degenerative disc disease, L5-S1.

In April 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran of the evidence necessary to substantiate his 
claims, and indicated that the VA would assist him in 
obtaining any medical treatment records that he identifies.

In May 2002, the veteran submitted a PTSD stressor statement, 
noting that his father became very ill while he was on active 
duty, that he worried about his family while he was in 
Vietnam, and that a brother and brother-in-law died during 
that time.

A May 2002 VA treatment record notes low back pain secondary 
to degenerative joint disease.

In July 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran of the evidence necessary to substantiate his 
claims, and indicated that the VA would assist him in 
obtaining all medical treatment records he identifies.

In July 2002, a VA general physical examination was 
conducted.  The veteran complained of blisters and pruritus 
of the hands and feet, and he indicated that he used 
antifungal ointment.  There was scaling on both feet, with no 
maceration between the toes.  His feet had calluses.  The 
diagnosis was tinea manus and pedis.  

In July 2002, a VA examination for the spine was conducted.  
The report noted the veteran's post-service employment 
history as a concrete finisher until 2001.  He reported 
symptoms of intermittent low back pain for the past seven 
years, with radiation of symptoms down both legs.  X-rays of 
the low back revealed a mild narrowing of the L5-S1 disc with 
osteophytes at L3-L4, L4-L5, and L5-S1.  The impression was 
degenerative disc disease of the lumbar spine.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims 
for service connection for a back disorder, a bilateral knee 
disorder, and a bilateral foot disorder.  He has been told of 
his and the VA's respective duties to obtain evidence.  
Pertinent identified medical records have been obtained, and 
a VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



A.  Back Disorder

The veteran served on active duty from 1971 to 1972.  His 
service medical records show no back disorder.  Arthritis of 
the back is not shown in the presumptive year after service.  
There is no medical evidence of a back disorder for many 
years after service.  Medical records beginning in 2002, some 
30 years after service, show the veteran has lumbosacral 
spine degenerative disc disease and degenerative joint 
disease (arthritis).  The history given in 2002 was that the 
back problem had been present for 7 years or less.  

The weight of the credible evidence estabishes that the 
veteran's current low back disability began many years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for a back disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Bilateral Knee Disorder

The service medical records from the veteran's 1971-1972 
active duty show no disorder of either knee.  The post-
service medical records also show no knee disorder.  Medical 
records from 2002 note complaints that a low back disorder 
caused symptoms to radiate down the legs, although there has 
been no medical finding of a current independent knee 
disorder.  Without a current diagnosis of a disorder of the 
knees, there may be no service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  Even assuming a bilateral knee 
disorder is currently present, it clearly began many years 
after service and is not medically linked to service.

The Board concludes that a claimed bilateral knee disorder 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  Bilateral Foot Condition

The veteran is claiming service connection for a bilateral 
foot condition.  His service induction examination noted pes 
planus, but medical records since then do not mention this 
problem.  On a medical history form for the induction 
examination, the veteran gave a history of athlete's foot 
trouble (i.e., tinea pedis), although there was no objective 
finding of such condition at that time, and the presumption 
of soundness is not rebutted.

Service medical records from the veteran's 1971-1972 active 
duty indicate repetitive treatment for tinea pedis and foot 
calluses.  The veteran gives a history of the problem after 
service as well.  A 2002 VA examination noted tinea pedis 
with foot calluses.  There is sufficient information on 
continuity of symptomatology to trace this condition back to 
service onset.  38 C.F.R. § 3.303(b).

The Board concludes that the condition of tinea pedis with 
calluses of both feet was incurred in service, warranting 
service connection.  The benefit-of-the-doubt rule has been 
considered in granting this benefit.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral foot disorder (tinea pedis 
with calluses) is granted.


REMAND

The remaining issue on appeal is service connection for PTSD, 
which the veteran contends is due to service stressors during 
Vietnam service.  The Board finds there is a further duty to 
assist the veteran with this claim, including making an 
effort to verify stressors, obtaining any more post-service 
medical records, and providing a VA examination.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, this issue is remanded for the following action:

1.  The RO should ask the veteran to 
provide any addditional details of his 
claimed service stressors.

2.  The RO should then ask the U.S. Armed 
Services Center for Unit Records Research 
(CURR) to attempt to verify the veteran's 
claimed service stressors.  The RO should 
also ask CURR for a copy of any history 
of the veteran's unit during the time he 
was in Vietnam.

3.  The RO should ask the veteran to 
identify all sources of post-service 
treatment for psychiatric problems, and 
the RO should then attempt to obtain the 
related medical records.

4.  Thereafter the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the existence 
and etiology of claimed PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  PTSD should be diagnosed 
or ruled out in accordance with the 
criteria of DSM-IV.  If PTSD is 
diagnosed, the doctor should opine 
whether it is related to a service 
stressor, and the doctor should identify 
such stressor.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is 


denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



